                                                                                         EXHIBIT
                                                                                               4
           DECLARATION OF THE HONORABLE KYNDRA STOCKDALE

       I, Kyndra Stockdale, in accordance with 28 U.S.C. § 1746, declare under penalty of
perjury that the foregoing is true and correct:

1.     I serve as Associate Circuit Judge for Division 32 of the 16th Judicial Circuit of Jackson
       County, Missouri.

2.     I have been assigned a landlord-tenant docket by Presiding Judge David Byrn through
       Administrative Orders 2019-085, 2019-196, and 2020-152.

3.     Since the Centers for Disease Control published an order titled “Temporary Halt in
       Residential Evictions to Prevent Further Spread of COVID-19” in the Federal Register on
       September 4, 2020, I have observed attorneys make oral motions to challenge defendants’
       CDC declarations, but I did not rule or make findings as to the veracity or validity of the
       declaration.

4.     I have observed two challenges to CDC declarations filed in my division. One case was
       filed in December 2019—before the onset of COVID-19—and has been delayed multiple
       times for a variety of reasons. The case is scheduled for a hearing on November 3, 2020.
       Recently in another case, a plaintiff filed a challenge to a defendant’s CDC declaration,
       but I have not taken action at this time.


       Executed on October 30, 2020.

                                             /s/ Kyndra Stockdale
                                             Hon. Kyndra Stockdale




        Case 4:20-cv-00784-HFS Document 43-4 Filed 10/30/20 Page 1 of 1
